          Case 1:21-cv-00812-ER Document 24 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SATAN WEARS SUSPENDERS, INC.,

                            Plaintiff,

             v.                                                            ORDER

NICOLAS JAAR and DAVID HARRINGTON, p/k/a                                21 Civ. 812 (ER)
Darkside, Darkside USA and/or Darkside the Band, and
MATADOR RECORDS, INC.,

                            Defendants.

RAMOS, D.J.

       On February 1, 2021, Satan Wears Suspenders, Inc. brought this action against Nicolas

Jarr, David Harrington, and Matador Records, Inc. for trademark infringement and related

claims. Doc. 1. On April 6, Plaintiff moved to amend the complaint and for alternative means of

service. Doc. 20.

       The Court denies Plaintiff’s motion without prejudice. All motions must be filed in

accordance with the Court’s Individual Practices, see Individual Rule 2(A)(ii), which requires

that the movant request a pre-motion conference prior to filing a motion to amend.

       It is SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.
